department of the treasury p o box cincinnati ohio employer_identification_number person to contact - id contact telephone numbers uil code internal_revenue_service director exempt_organizations number release date date date legend b c foundation foundation scholarship program dear we have considered your request for advance approval of c under sec_4945 of the internal_revenue_code dated date our records indicate that b was recognized as exempt from federal_income_tax under sec_501 of the code and that it is classified as a private non- operating_foundation as defined in sec_509 of the code b intends to provide grants to individuals the name of the program is called c b projects will be raised for c each year and between two and four awards will be made annually that dollar_figure the purpose of the awards is to help defray the cost of pursuing a college education for students who need financial assistance and who demonstrate strong scholastic potential eligibility requirements high school senior and college students who are members in good standing of a national barrel racing organization having at least members for the previous twelve months are eligible a recipient must be enrolled full-time as a candidate_for_a_degree at a qualified educational_institution as described in internal_revenue_code sec_170 must use the scholarship award to pay qualified_tuition_and_related_expenses as defined in internal_revenue_code sec_117 and must maintain a cumulative grade point average of at least how to apply the applicant will complete an application and will submit the completed application to you in addition the applicant will submit financial information documenting financial need a reference letter and an essay describing qualifications as well as educational and career goals how advertised you will publicize the c through printed advertisements and will distribute the advertisements at barrel racing events around the united_states and in barrel racing trade publications how chosen you plan to award grants to college students based on qualifications including financial need and academic merit candidates will submit the following information to the selection committee a completed c application an official high school transcript including sat act test scores grade point average and anticipated rank at graduation financial information_letter of reference and an essay not exceeding words when considering a scholarship renewal application you will require an if the transcript does award recipient to provide an official copy of the recipient’s college transcript not include satisfaction of a minimum grade point average of the c grant will not be renewed selection committee you will select c recipients using a selection committee your selection committee will be comprised of the trustees of the organization in order to ensure that c grants are not made to family members of your trustees officers and substantial contributors each a key_person you will require each of your trustees officers and substantial contributors to submit an annual disclosure form to the board the disclosures made on this form will include the names of the key person's spouse children and grandchildren and an acknowledgement that the key_person and any person with whom the key_person shares a familial relationship is ineligible to participate in c both the criteria for membership on your board_of trustees and the method of replacing trustees are governed by article ill of your bylaws the bylaws provide that the board shall consist of between three and nine members recordkeeping you will maintain records and case histories showing the name and address of each recipient of a scholarship award the amount distributed to each recipient the purpose for which the aid was given the manner in which the recipient was selected and the relationship if any between the recipient and any of the organization's officers trustees or donors of funds follow-up you will make the c award payable directly to the recipient’s eligible_educational_institution only after receiving written confirmation from the institution of its accreditation status when transmitting the award payment to the institution you will instruct the institution in writing to apply the funds to the award recipient's bursar account charges related to tuition fees and books only if he or she is enrolled as a full-time_student the institution will be instructed to return funds to you if the recipient is not enrolled as a full-time_student you will arrange to receive and review grantee reports annually and upon completion of the purpose for which the c grant was awarded investigate diversions of funds from their intended purposes and take all reasonable and appropriate steps to recover funds diverted from their intended purposes you will also withhold further payments to grantees until you obtain grantees’ assurances that future diversions will not occur and that grantees will take extraordinary precautions to prevent future diversions from occurring sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of subsection g sec_4945 of the code provides that sec_4945 shall not apply to individual grants awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance if it is demonstrated that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 and is to be used for study at an educational_organization described in sec_170 the grant constitutes a prize or award which is subject_to the provisions of sec_74 if the recipient of such prize or award is selected from the general_public or the purpose of the grant is to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_53_4945-4 of the regulations provides that to secure approval a private_foundation must demonstrate that i ii iii its grant procedure includes an objective and nondiscriminatory selection process such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and the foundation plans to obtain reports to determine whether the grantees performed activities that the grants are intended to finance based on the information submitted and assuming your award programs will be conducted as proposed with a view to provide objectivity and nondiscrimination in making the awards we have determined that your procedures for granting the awards comply with the requirements contained in sec_4945 of the code and that awards granted in accordance with such procedures will not constitute taxable_expenditures within the meaning of sec_4945 in addition we have determined that awards made under your procedures are excludable from the gross_income of the recipients subject_to the limitations provided by sec_117 of the code this determination is conditioned on the understanding that there will be no material_change in the facts upon which it is based it is further conditioned on the premise that no grants will be awarded to foundation managers or members of the selection committee or for a purpose that is inconsistent with the purpose described in sec_170 of the code the approval of your award program procedures herein constitutes a one-time approval of your system standards and procedures designed to result in awards which meet the requirements of sec_4945 of the code this determination only covers the grant programs described above thus approval shall apply to subsequent award programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized therefore you should maintain adequate_records and case histories so that any or all award distributions can be substantiated upon request by the internal_revenue_service this determination is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as a precedent you must report any future changes in your grant making procedures please keep a copy of this letter in your permanent records we have sent a copy of this letter to your representative as indicated in your power_of_attorney if you have any questions please contact the person whose name and telephone number are shown above sincerely yours robert choi director exempt_organizations rulings and agreements
